Title: To James Madison from William Grafton Dulany Worthington, 10 July 1816
From: Worthington, William Grafton Dulany
To: Madison, James



Dr. Sir.
July 10th. 1816.

I had the honor to receive your very interesting & flattering favor of the 1st. Inst.
As, I am not aware, of what it might suit the Government to appoint me to, and it is an unpleasant dilemma, for a man to name himself to a particular place--with all deference, I would suppose that as the President is acquainted with the pursuits and vocations in life which have heretofore engaged my time; he would feel no difficulty in assigning to me a proper situation, should my friends, simply present my case to his knowledge.  If it be not too obtrusive, I could wish this done with as little delay as may suit your convenience. 
With Great respect

W.G.D. Worthington

